                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


LAMONT MILBURN AND DEBORAH C.
MILBURN-LEE,
                                                            Case No. 6:20-cv-00107-MC

              Plaintiffs,                                                       ORDER

       v.

SN SERVICING, LLC, PARTNERS FOR
PAYMENT RELIEF DE IV, LLC,
CORINTHIAN MORTGAGE
CORPORATION DBA SOUTHBANC
MORTGAGE, DARREN J. DEVLIN, ESQ.,
AND DONNA DAVIS,


            Defendants.
_____________________________

MCSHANE, Judge:

       Plaintiffs Lamont Milburn and Deborah Milburn-Lee filed this action on January 17,

2020, alleging breach of contract and violations of the Oregon Trust Deeds Act (“OTDA”), ORS

§ 86.706 et seq., Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., and Oregon

Unlawful Debt Collection Practices Act, ORS § 649.639 et seq. Pls.’ Compl. 1–2, ECF No. 1. On

1 – ORDER
January 22, 2020, Plaintiffs moved for a temporary restraining order enjoining Defendants from

executing a foreclosure sale of their home. ECF No. 3. The sale is scheduled for February 3,

2020. Pls.’ Mem., ECF No. 4, 1. Because Plaintiffs raise serious questions as to Defendants’

right to foreclose and the balance of hardships tips sharply in Plaintiff’s favor, Plaintiffs’ Motion

for a Temporary Restraining Order (ECF No. 3) is GRANTED.

                                         BACKGROUND

       Plaintiffs executed a Deed of Trust on September 27, 2007 as part of a second mortgage

on their home at 435 Crona St., Junction City, Oregon 97448. Pls.’ Compl. 3; see Sims Decl. Ex.

B., ECF No. 5. The Deed of Trust names Plaintiffs as grantor and Mortgage Electronic

Registration Systems, Inc. (“MERS”) as nominee for the lender, Defendant Corinthian Mortgage

Corporation DBA SouthBanc Mortgage (“Corinthian”). Sims Decl. Ex. B., at 1. Plaintiffs fell

behind on their payments but argue that they maintained contact with the servicer and attempted

to resolve the issue. Pls.’ Compl. 3. Defendant SN Servicing, LLC (“SN Servicing”) eventually

became the servicer. Id.

       On September 18, 2019, Defendant Darren Devlin, an attorney acting as trustee, filed a

Notice of Default and Election to Sell. Id.; see Sims Decl. Ex. A. Mr. Devlin claimed to

foreclose on behalf of Corinthian. Sims Decl. Ex. A, at 1. In a Debt Validation Notice dated

September 12, 2019, however, Mr. Devlin claimed that Partners for Payment Relief DE IV LLC

(“Payment”) owned Plaintiffs’ debt. Sims Decl. Ex. F., at 3. SN Servicing also claims that

Payment is the beneficiary and lender. Pls.’ Compl. 3. Plaintiffs allege that there is no record of

an assignment to Payment or any other entity in the Lane County property records. Id.

Additionally, Mr. Devlin sent a Trustee’s Notice of Sale to Plaintiffs on September 12, 2019,



2 – ORDER
stating that Southbank FSB (“Southbank”) is trustee and Old Republic Default Management

Services (“Old Republic”) would conduct the foreclosure sale. Sims Decl. Ex. F, at 1.

        Plaintiffs allege that they attempted to resolve their mortgage issues but Defendants

ignored their information requests. Pls.’ Compl. 4. On November 5, 2019, Defendant Donna

Davis, an agent for SN Servicing and Payment, issued a certificate of compliance naming

Payment as lender and beneficiary. Sims Decl. Ex. C. Plaintiffs allege that Ms. Davis falsely

claimed that Plaintiffs were non-responsive to resolution efforts. Pls.’ Compl. 4. Plaintiffs also

allege that they have no way of knowing who owns an interest in their property and that

Defendants have violated Oregon’s nonjudicial foreclosure laws. Id.; see also Pl.’s Mem. 3–5.

Plaintiffs served SN Servicing and Mr. Devlin on January 25 and 27, 2020, respectively.

Affidavits of Service, ECF Nos. 7 and 8. Defendants have not appeared in this action.

                                           STANDARDS

        The standards for issuing a temporary restraining order are similar to those required for a

preliminary injunction. Lockheed Missile & Space Co., Inc. v. Hughes Aircraft Co., 887 F.Supp.

1320, 1323 (N.D. Ca. 1995). A plaintiff seeking a preliminary injunction “must establish that he

is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest.” Winter v. Natural Resources Defense Council, Inc., 129 S. Ct. 365, 374 (2008).

The mere possibility of irreparable harm is not enough. Rather, the plaintiff must establish such

harm is likely. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).

Alternatively, a plaintiff may obtain a preliminary injunction by demonstrating that “serious

questions are raised and the balance of hardships tips sharply in [his] favor.” Los Angeles Mem'l

Coliseum Comm'n v. Nat'l Football League, 634 F.2d 1197, 1200–01 (9th Cir. 1980) (citation
3 – ORDER
omitted). “Serious questions” are those that cannot be resolved at a hearing and “to which the

court perceives a need to preserve the status quo.” Gilder v. PGA Tour, Inc., 936 F.2d 417, 422

(9th Cir. 1991) (citation omitted). “Serious questions” need not promise a certainty or probability

of success but must involve a “fair chance of success on the merits.” Id. (citation omitted). The

court’s decision on a motion for a preliminary injunction is not a ruling on the merits. See Sierra

On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984).

                                                DISCUSSION

          Plaintiffs argue that Defendants may not proceed with nonjudicial foreclosure because

they have violated various OTDA provisions, specifically ORS §§ 86.752(1)1, 86.726, 86.736,

and 86.748. Pls.’ Mem 3–5.

          ORS § 86.752(1) requires that, in order to non-judicially foreclose on a property to

enforce a trust deed, “[t]he trust deed, any assignments of the trust deed by the trustee or the

beneficiary and any appointment of a successor trustee are recorded in the mortgage records in

the counties in which the property described in the deed is situated.” ORS § 86.752(1) does not,

however, require assignments of a trust deed to be recorded when they result from informal

transfer, such as via a promissory note. Brandrup v. ReconTrust Co., 353 Or. 668, 696 (2013);

see also Roisland v. Flagstar Bank, FSB, 989 F. Supp. 2d 1095, 1104 (D. Or. 2013). The Oregon

Supreme Court reasoned that the statute assumes that an assignment is in recordable form, but a

promissory note cannot serve that function because it generally lacks a description of the real

property and does not transfer, encumber, or otherwise affect title and cannot be recorded.

Brandrup, 353 Or. at 696. Likewise, the court held in Niday v. GMAC Mortg., LLC that a




1
    The Oregon Legislative Counsel renumbered ORS § 86.735 as 86.752 in 2013.
4 – ORDER
transaction did not qualify as an assignment of the trust deed for purposes of the recording

requirement where the beneficiary/original lender sold the promissory note associated with the

trust deed. 353 Or. 648, 660–61 (2013).

       The question in this case, then, is whether a valid beneficiary transferred its interest in the

trust deed to Payment and, if so, how. For the purposes of the OTDA, the beneficiary of a trust

deed is “the lender to whom the obligation that the trust deed secures is owed or the lender's

successor in interest. Thus, an entity like MERS, which is not a lender, may not be a trust deed's

‘beneficiary,’ unless it is a lender's successor in interest.” Brandrup v. ReconTrust Co., 353 Or.

668, 689 (2013). Here, Corinthian is the proper beneficiary, not MERS, unless MERS is

Corinthian’s successor in interest. It is unclear, however, where Payment—and, for that matter,

Southbank—fits in. See Sims Decl. Ex. F.

       Moreover, Oregon law provides that a beneficiary intending to foreclose on a residential

trust deed must: (1) request a resolution conference with the grantor; (2) issue a certificate of

compliance; and (3) mail a determination of ineligibility for foreclosure avoidance measure

explaining the basis for the determination. ORS §§ 86.726, 86.736, and 86.748. In a certificate of

compliance dated November 5, 2019, Ms. Davis stated that Plaintiffs never responded to any of

SN Servicing’s correspondence. Sims Decl. Ex. C, at 1. Plaintiffs emailed SN Servicing on

October 9 and 24, 2019. Sims Decl. Ex. D. Ms. Davis responded on October 29, 2019, stating

that she received two letters from Shannon Sims but no confirmation that Mr. Milburn retained

Ms. Sims and, as such, was unable to respond to Ms. Sims’s request. Sims Decl. Ex. E.

       Plaintiffs raise serious questions regarding Payment and Southbank as well as

Defendants’ communications with Plaintiffs. See Los Angeles Mem'l Coliseum Comm'n, 634

F.2d at 1200–01 (citation omitted). Further, Plaintiffs are at risk of losing their home, which
5 – ORDER
would cause them financial and other hardships. Defendants, on the other hand, can reschedule

the foreclosure sale if, upon further review, the Court determines it is lawful. The balance of

hardships tips sharply in Plaintiff’s favor. See id. (citation omitted).

                                          CONCLUSION

       Because Plaintiffs raise serious questions as to Defendants’ right to foreclose and the

balance of hardships tips sharply in Plaintiffs’ favor, their Motion for Temporary Restraining

Order (ECF No. 3) is GRANTED. This conclusion is not a ruling on the merits of Plaintiffs’

claims. See Sierra On-Line, Inc., 739 F.2d at 1422.



IT IS SO ORDERED.

       DATED this 30th day of January, 2020.


                                                       /s/ Michael McShane
                                                         Michael McShane
                                                     United States District Judge




6 – ORDER
